In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                            No. 07-22-00002-CV


                               IN RE DESIREE LEE TIREY, RELATOR

                                       ORIGINAL PROCEEDING

                                              March 16, 2022
                                   MEMORANDUM OPINION
                              Before PIRTLE and PARKER and DOSS, JJ.


        In this original proceeding, Relator Desiree Lee Tirey (Mother) seeks a writ of

mandamus ordering Respondent, the Honorable John A. Didway, Judge of the 121st

District Court of Yoakum County, Texas, to vacate a December 16, 2021, letter ruling

denying Mother’s plea that the district court lacked subject matter jurisdiction to make an

initial child custody determination in a suit affecting parent child relationship (SAPCR)1




        1 “‘Suit affecting the parent-child relationship’ means a suit filed as provided by [Title 5 of the Family

Code] in which the appointment of a managing conservator or a possessory conservator, access to or
support of a child, or establishment or termination of the parent-child relationship is requested.” TEX. FAM.
CODE ANN. § 101.032(a).
filed by Real Party in Interest Cayden Kory Saxton (Father). We deny Mother’s petition

and vacate our temporary stay of the underlying proceedings.


                                       Background


       On October 27, 2021, Father filed a SAPCR in the 121st District Court raising

conservatorship and support issues concerning L.S., the five-year-old daughter of his

relationship with Mother. Mother responded with a plea to the jurisdiction of the district

court. The jurisdictional issue was heard via Zoom on December 8, 2021. At the

conclusion of the proceeding, the district court orally rendered an order sustaining

Mother’s jurisdictional challenge. But in a December 16 letter ruling, the court vacated its

prior oral rendition, concluded it possessed subject matter jurisdiction to make an initial

child custody determination, and set a hearing regarding temporary orders for January 5,

2022. The day before the hearing was scheduled to take place, Mother filed an original

proceeding in this Court, challenging the 121st District Court’s jurisdictional ruling and

seeking a stay of the underlying proceedings pending our review of her petition. By order

of that date we stayed the underlying proceedings.


                                         Analysis


       Relief by mandamus may be granted to correct a clear abuse of discretion if there

is no adequate remedy by appeal. In re Odyssey Healthcare, Inc., 310 S.W.3d 419, 422

(Tex. 2010) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148 S.W.3d

124, 135-36 (Tex. 2004) (orig. proceeding). A trial court abuses its discretion when its

action is so arbitrary and unreasonable that it constitutes a clear and prejudicial error of

law.   In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig.


                                             2
proceeding) (per curiam). “[I]n jurisdictional disputes arising from child custody

proceedings, the relator need not demonstrate the inadequacy of an appellate remedy.”

In re Burk, 252 S.W.3d 736, 739 n.1 (Tex. App.—Houston [14th Dist.] 2008, orig.

proceeding [mand. denied]). We therefore concern ourselves with whether the trial court

committed a clear abuse of discretion.


       Whether a trial court possesses subject matter jurisdiction is a question of law we

review de novo. Powell v. Stover, 165 S.W.3d 322, 324 (Tex. 2005) (orig. proceeding).

The party bringing suit bears the burden of alleging facts sufficient to establish subject

matter jurisdiction. In re Forlenza, 140 S.W.3d 373, 376 (Tex. 2004) (orig. proceeding).

The pleadings are liberally construed in favor of the party invoking jurisdiction. In re

S.J.A., 272 S.W.3d 678, 681-82 (Tex. App.—Dallas 2008, no pet.). If the defendant

challenges the existence of jurisdictional facts, we must consider relevant evidence

submitted by the parties to resolve the jurisdictional issue. Tex. Dep’t of Parks & Wildlife

v. Miranda, 133 S.W.3d 217, 227 (Tex. 2004).


       The Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) governs

jurisdiction over child custody issues between Texas and other states. See TEX. FAM.

CODE. ANN. Chapter 152;2 In re C.H., 595 S.W.3d 272, 275 (Tex. App.—Amarillo 2019,

no pet.). Section 152.201(a) is the “exclusive jurisdictional basis for making a child

custody determination by a court of this state”; it provides that jurisdiction to make an

initial child custody determination is proper in a Texas court if one of four criteria are met.

In re C.H., 595 S.W.3d at 275 (citing Waltenburg v. Waltenburg, 270 S.W.3d 308, 313



       2   Subsequent citation to the Texas Family Code shall be “Id. at § ___.”

                                                     3
(Tex. App.—Dallas 2008, no pet.)). We examine each circumstance in the order identified

in section 152.201(a) to determine if:


          (1) this state is the home state of the child on the date of the
          commencement of the proceeding, or was the home state of the child
          within six months before the commencement of the proceeding and the
          child is absent from this state but a parent or person acting as a parent
          continues to live in this state;

          (2) a court of another state does not have jurisdiction under Subdivision
          (1), or a court of the home state of the child has declined to exercise
          jurisdiction on the ground that this state is the more appropriate forum
          under Section 152.207 or 152.208, and:

              (A) the child and the child’s parents, or the child and at least one
              parent or a person acting as a parent, have a significant connection
              with this state other than mere physical presence; and

              (B) substantial evidence is available in this state concerning the
              child’s care, protection, training, and personal relationships;

          (3) all courts having jurisdiction under Subdivision (1) or (2) have
          declined to exercise jurisdiction on the ground that a court of this state is
          the more appropriate forum to determine the custody of the child under
          Section 152.207 or 152.208; or

          (4) no court of any other state would have jurisdiction under the criteria
          specified in Subdivision (1), (2), or (3).


Id. at § 152.201(a). When making this determination, we examine the circumstances

existing at the time the lawsuit is commenced (i.e., when the first pleading is filed). In re

Marriage of Marsalis, 338 S.W.3d 131, 135 (Tex. App.—Texarkana 2011, no pet.); id. at

§ 152.102(5). Accordingly, we examine the circumstances present on October 27, 2021,

when Father filed his SAPCR in the 121st District Court.




                                              4
   A. Does the child have a home state?


       We begin by determining whether Texas, or another state, was the home state of

the child, per section 152.201(a)(1),(2). The Family Code defines “home state” as “the

state in which a child lived with a parent . . . for at least six consecutive months

immediately before the commencement of a child custody proceeding.”                  Id. at

§ 152.102(7). Relevant is the timeframe of April 27 through October 27, 2021. The record

reflects that during this period L.S. had lived in Kentucky for roughly three and a half

months before moving to Texas in August 2021, where she lived for some two and a half

months. We therefore conclude that at the time Father’s suit commenced L.S. did not

have a home state.


   B. Do the child and parent each have a significant connection with Texas (other than
      mere physical presence)?

       Because we find no state that is capable of asserting home-state jurisdiction, we

look next to relevant portions of section 152.201(a)(2) to determine whether the child and

at least one parent “have a significant connection with this state other than mere physical

presence,” and whether “substantial evidence is available in this state concerning the

child’s care, protection, training, and personal relationships.” Id. at § 152.201(a)(2); see

In re Shurtz, No. 03-11-00547-CV, 2011 Tex. App. LEXIS 10245, at *11-13 (Tex. App.—

Austin Dec. 30, 2011, orig. proceeding) (mem. op.).         Notably, the statute requires

evidence that the parent and the child each have a significant connection with this state,

not counting mere physical presence, as well as substantial evidence in this state

concerning the child’s care, protection, training, and personal relationships.        Id. at

§ 152.201(a)(2). A high level of physical presence in Texas is not required, however.


                                             5
See In re Forlenza, 140 S.W.3d 373, 378 (Tex. 2004) (orig. proceeding). Under section

152.201(a)(2), we do not test which single state has the most significant connection with

the child. Id.; see In re Brown, 203 S.W.3d 888, 894 (Tex. App.—Fort Worth 2006, orig.

proceeding) (noting that both Missouri and Texas could have significant connection

jurisdiction if statutory requirements met). Instead, we examine the nature and quality of

the child’s contacts with Texas. Forlenza, 140 S.W.3d at 377-78.


       The evidence shows Father has lived and worked in Yoakum County since 2017;

he states he has “significant connection to Texas.” Evidence also reveals that L.S. has

resided with Father in Texas from early August 2021 through the filing of the SAPCR in

October 2017; she was enrolled in public elementary school there. We disagree with the

district court’s finding that such evidence over this three-month period establishes the

child’s quality of contacts with Texas to support significant connection jurisdiction.

Beyond what essentially amounted to a discussion of L.S.’s physical presence in Texas

and enrollment in school, scant evidence was presented regarding the child’s connection,

or the nature and quality of the child’s care, protection, training, or personal relationships

established in Texas since moving here. See In re Marriage of Marsalis, 338 S.W.3d at

137 (finding no evidence of the children’s significant connections to Texas or their care,

protection, training, or personal relationships where the record showed the children lived

in Texas for about four months). We hold that the 121st District Court does not possess

original jurisdiction under the significant connection provision.




                                              6
   C. Have other states declined to exercise jurisdiction because Texas is the more
      appropriate forum?


       Just as the statute’s cascading list of jurisdictional circumstances does not end

after the second criterion, our inquiry does not end with our disagreement with the district

court’s basis for exercising jurisdiction. See In re Travelers Prop. Cas. Co. of Am., 485

S.W.3d 921, 925 (Tex. App.—Dallas 2016, orig. proceeding) (holding a trial court does

not abuse its discretion if it reaches the right result for the wrong reason provided the

ruling may be upheld on any grounds supported by the record before the trial court). We

therefore next consider whether, per section 152.201(a)(3), any court with proper

jurisdiction in another state has declined to exercise jurisdiction because it finds a Texas

court is the more appropriate forum to determine the custody of L.S. The record contains

no evidence of a court of any state declining its jurisdiction for any reason. We conclude

section 152.201(a)(3) has no applicability to the present case.


   D. Would no court of any other state possess jurisdiction under the aforementioned
      criteria?

       The fourth jurisdictional basis under section 152.201(a) vests jurisdiction to make

an initial child custody determination in a Texas court when no court of any other state

would have jurisdiction under the three previously noted bases.                See id. at

§ 152.201(a)(4). Here, based on the evidence before us, we hold that no court of any

other state would have jurisdiction over Father’s child custody proceeding. As a result,

we hold that the 121st District Court possesses subject matter jurisdiction, per section

152.201(a)(4).




                                             7
                                        Conclusion


       The jurisdictional question raised in this original proceeding is whether the district

court possessed subject matter jurisdiction to make an initial child custody determination

under section 152.201. We resolve that issue in favor of the district court’s jurisdiction.

We therefore conclude the district court did not clearly abuse its discretion by determining

it possessed subject matter jurisdiction to make an initial child custody determination. We

deny Relator’s petition for mandamus and lift our stay of the proceedings in the 121st

District Court.




                                                         Lawrence M. Doss
                                                            Justice




                                             8